





EXHIBIT 10.1


[DATE]


[NAME & ADDRESS]                


RE:     NOTICE OF GRANT FOR 2020 RESTRICTED STOCK UNIT AWARD


Dear _____________:


As a director of Regions Financial Corporation and Regions Bank, you are
entitled to an annual equity retainer for 2020 in the form of _____ Restricted
Stock Units. The Restricted Stock Units are granted under the Regions Financial
Corporation 2015 Long Term Incentive Plan and are subject to the terms and
conditions of the Plan and the attached Award Agreement. Each Restricted Stock
Unit represents the right to receive one share of Common Stock of Regions
Financial Corporation on the vesting date. The details of your Award are
specified below and further in the Award Agreement.


Granted To:            _____________


Grant Date:            _____________


Number of
Restricted Stock Units Granted:    _____________


Price Per Unit on Grant Date:    _____________


Vesting Date:
The date of the 2021 Annual Shareholder Meeting







By your signature below, you agree that this Award of Restricted Stock Units is
granted under the Regions Financial Corporation 2015 Long Term Incentive Plan
and governed by the terms and conditions of the Regions Financial Corporation
2015 Long Term Incentive Plan, the Award Agreement, and this Notice of Grant.




Signed:___________________________________________________________
Date:_________________


Please sign one copy of this document and return it to Regions Executive
Compensation Department
in the enclosed, pre-addressed postage paid envelope.























--------------------------------------------------------------------------------







PERSONAL & CONFIDENTIAL


RESTRICTED STOCK UNIT AWARD AGREEMENT
GRANTED UNDER THE
REGIONS FINANCIAL CORPORATION 2015 LONG TERM INCENTIVE PLAN


APRIL 27, 2020


You have been granted an award of Restricted Stock Units (the “Award”) under the
Regions Financial Corporation 2015 Long Term Incentive Plan (the “Plan”), the
terms and conditions of which are incorporated in this Award Agreement by
reference. This Award is made pursuant to a uniform plan of compensation for
non-employee directors of Regions. This Award Agreement, the Notice of Grant,
and the Plan set forth the terms and conditions of your Award. Capitalized terms
not defined in this Award Agreement are references to defined terms in the Plan.
In the event of any conflict or inconsistency among the provisions of this Award
Agreement, the Plan, or the Notice of Grant, the terms and conditions of this
Award Agreement will control.


During the vesting period, the Restricted Stock Units will be accounted for by
Regions in a bookkeeping account. Any ordinary cash dividends that would have
been paid upon shares of Stock underlying the Restricted Stock Units will be
accumulated and reinvested in additional Restricted Stock Units. Since this
Award constitutes a grant of Restricted Stock Units, there are no voting rights
applicable to the Award.


At the end of the vesting period, assuming you are an active member of the
Board, the Restricted Stock Units will be paid to you in the form of shares of
Stock. The Stock will be subject to ordinary income tax based on the value of
the shares on the date the Restricted Stock Units are released. However, if you
elected in 2019 to defer the receipt of any Restricted Stock Units under the
Regions Financial Corporation Directors’ Deferred Restricted Stock Unit Plan,
the Restricted Stock Units will not be subject to taxation at the end of the
vesting period, but rather at the end of the deferral period, the Restricted
Stock Units will be paid to you in shares of Stock and at that time subject to
ordinary income tax based on the value of the shares on the date they are
released.


If during the vesting period, your service on the Board ceases due to death or
Disability, the Restricted Stock Units will be deemed to have vested and shares
of Stock equivalent to the number of Restricted Stock Units will be issued to
you, or your estate in the event of your death. If during the vesting period, a
Change in Control occurs and your service on the Board ceases without Cause
within the twelve (12) month period following the Change in Control, to the
extent the vesting period has not yet expired, the Restricted Stock Units will
be deemed to have vested and shares of Stock equivalent to the number of
Restricted Stock Units will be issued to you. If during the vesting period, your
service on the Board ceases for any other reason than the foregoing, the
Restricted Stock Units will be forfeited as of the date your service ceases.


Additional information concerning your Award of Restricted Stock Units,
including copies of the Plan and its prospectus, is available online through
Shareworks at www.solium.com/login.


Notwithstanding anything in this Award Agreement, the Plan, or the Notice of
Grant to the contrary, in no event shall the Award or the Restricted Stock Units
or Dividend Equivalents vest, settle, be paid, or accrue, if any such vesting,
settlement, payment, or accrual would be in violation of applicable law.


By signing the Notice of Grant, you acknowledge and agree that you accept this
Award on the terms and conditions set forth in this Award Agreement, the Plan,
and the Notice of Grant, and you further acknowledge and agree as follows: (1) 
this Award Agreement, the Plan, and the Notice of Grant set forth the entire
agreement and understanding between you and Regions relating to the subject
matter herein and supersede and replace all prior agreements and understandings
with respect to such subject matter; (2) you and Regions have made no
agreements, representations, or warranties relating to the subject matter of
this Award Agreement that are not set forth herein; (3) no provision of this
Award Agreement or the Notice of Grant may be amended, modified, or waived
unless any such amendment, modification, or waiver is authorized by the
Committee and is agreed to in writing by an authorized officer of Regions; and
(4) this Award Agreement is binding on Regions and its successors and assigns.


Thank you for your service on behalf of Regions!


REGIONS FINANCIAL CORPORATION


/s/ John M. Turner, Jr.







--------------------------------------------------------------------------------





John M. Turner, Jr.
President and Chief Executive Officer







